Citation Nr: 1758778	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle residuals of a distal fibula fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in March 2017.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that his left ankle disability has continued to worsen in a July 2012 statement and during his March 2017 Board hearing.  In particular, during the Board hearing, he reported that his left ankle disability has worsened since he was last afforded a VA examination in regard to this condition in May 2015.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his service-connected left ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, a VA examination is warranted for more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).
Finally, while on remand updated VA treatment records should be associated with the file.

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain complete VA treatment records from May 2015.

2.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left ankle disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left ankle symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left ankle should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

